Citation Nr: 0031951	
Decision Date: 12/07/00    Archive Date: 12/12/00

DOCKET NO.  98-05 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a lung disorder, 
with scarring of the lungs, cough, chest pain, shortness of 
breath, and fever, to include as due to an undiagnosed 
illness.

2.  Entitlement to service connection for chronic skin 
rashes, including scabies, to include as due to an 
undiagnosed illness.

3.  Entitlement to service connection for a disorder 
manifested by night sweats and body odors, to include as due 
to an undiagnosed illness. 

4.  Entitlement to service connection for headaches, to 
include as due to an undiagnosed illness. 

5.  Entitlement to service connection for hypertension, to 
include as due to an undiagnosed illness.

6.  Entitlement to service connection for major depression 
and memory loss, to include as due to an undiagnosed illness.

7.  Entitlement to service connection for sleeplessness, to 
include as due to an undiagnosed illness.

8.   Determination of an initial rating for left inguinal 
hernia repair, currently evaluated as noncompensably 
disabling.  

9  Determination of an initial rating for Osgood-Schlatter's 
disease, left knee, currently evaluated as 10 percent 
disabling.  

10.  Determination of an initial rating for Osgood-
Schlatter's disease, right knee, currently evaluated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel



INTRODUCTION

The veteran had active service from January 1977 to January 
1980 and from June 1991 to November 1991, in addition to 
unverified periods of service in the National Guard.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  The veteran appealed that decision to 
the BVA and the case was referred to the Board for appellate 
review. 

The issues of entitlement service connection for 
sleeplessness, a disorder manifested by night sweats and body 
odors, and headaches, and of entitlement to evaluations in 
excess of 10 percent each for Osgood-Schlatter's disease of 
the right and left knees are addressed in the remand portion 
of this decision.  


FINDINGS OF FACT

1.  The veteran had military service in the Southwest Asia 
theater of operations during the Persian Gulf War, from June 
1991 to November 1991.

2.  There is no objective evidence of a chronic lung 
disability manifested by lung scars. 

3.  The veteran's complaints of cough, chest pains, shortness 
of breath, and fever have been assigned known clinical 
diagnoses of pneumonia, viral infections, sinusitis, and 
bronchitis, and there is no competent medical evidence of a 
nexus or link between diagnosed pneumonia, viral infections, 
sinusitis, and bronchitis, and the veteran's periods of 
service.

4.  The veteran's skin rashes on the legs and other parts of 
his body have been assigned the known clinical diagnosis of 
scabies, although a current disability of such disorder has 
not been demonstrated medically since 1992.  

5.  The veteran does not have a current skin disorder of the 
hands, and there is no medical evidence of such a chronic 
disorder.  

6.  Hypertension, a known clinical diagnosis, was not present 
in service, and was not present to a compensable degree 
within a year of separation.  Furthermore, there is no 
competent medical evidence of a nexus between hypertension 
and the veteran's period of service.

7.  The veteran's psychiatric disorder has been given the 
known clinical diagnosis of major depression, and there is no 
objective evidence of memory loss.  Furthermore, there is no 
competent medical evidence of a nexus between major 
depression and memory loss and the veteran's period of 
service.

8.  Left inguinal hernia repair is manifested by occasional 
groin pain, particularly upon exertion, with no protrusion or 
recurrent hernia, and no limitation of function from 
postoperative scars.


CONCLUSIONS OF LAW

1.  A lung disorder, with scarring of the lungs, cough, chest 
pain, shortness of breath, and fever, to include as due to an 
undiagnosed illness, was not incurred in service.  
38 U.S.C.A. §§ 1117, 1110, 1131 (West 1991); 38 C.F.R. §§  
3.303, 3.304, 3.317 (2000). 

2.  Chronic skin rashes on the palms have not been manifested 
to a compensable degree in service or during the applicable 
presumptive period, and chronic skin rashes, including 
scabies, to include as due to an undiagnosed illness, were 
not incurred in service.  38 U.S.C.A. §§ 1117, 1110, 1131 
(West 1991); 38 C.F.R. §§  3.303, 3.304, 3.317 (2000).

3.  Hypertension was not incurred in service.  38 U.S.C.A. 
§§ 1117, 1110, 1131 (West 1991); 38 C.F.R. §§  3.303, 3.304, 
3.317 (2000).

4.  Major depression and  memory loss were not incurred in 
service.  38 U.S.C.A. §§ 1117, 1110, 1131 (West 1991); 
38 C.F.R. §§  3.303, 3.304, 3.317 (2000).

5.  The schedular criteria for a compensable evaluation for 
left inguinal hernia repair have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§  4.114, 4.118, 
Diagnostic Codes 7338-7805 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claims for Service Connection 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty or for aggravation of a preexisting injury or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2000).  

Service connection may also be established for chronic 
disability resulting from undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf war, or to a 
degree of 10 percent or more not later than December 31, 
2001.  To fulfill the requirement of chronicity, the illness 
must have persisted for a period of six months.  38 U.S.C.A. 
§ 1117 (West 1991); 38 C.F.R. § 3.317 (2000).

A.  Lungs

In his October 1995 Application for Compensation, VA Form 21-
526, the veteran claimed that he developed lung scars in 
1991.  Service medical records noted treatment for a viral 
illness resulting in a cough with white phlegm in July 1991.  
In his November 1991 South West Asia 
Demobilization/Redeployment Medical Evaluation report, the 
veteran complained of having a cough or sinus infection.  The 
report from the veteran's service separation examination that 
same month, however, showed no abnormality of the lungs.  The 
report further noted that the veteran gave a history of 
smoking one and-a-half to two packs of cigarettes a day, and 
denied a history of tuberculosis, asthma, shortness of 
breath, pain or pressure in the chest, chronic cough, or any 
medical problems secondary to his service in South West Asia.  

A periodic National Guard examination report noted in July 
1993 that the veteran's lungs were clear and that there was 
no abnormality on clinical evaluation.  The examiner noted as 
defects chronic sputum, cough, hemoptysis and night sweats 
since leaving Saudi Arabia.  The report also noted that the 
veteran smoked cigarettes.  

Private treatment records in December 1991 noted that the 
veteran reported a history of recurrent pneumonia, with the 
last bout being within the last eight months.  The veteran 
reported a family history that included chronic obstructive 
pulmonary disease and tuberculosis.  His chest was clear to 
auscultation.  VA treatment records from April 1994 noted 
that the veteran reported a two year history of pain in the 
lungs with walking or other exertion.  No lung or respiratory 
disorder was diagnosed and X-rays of the chest were normal.  
Private records from May 1994 revealed that the veteran was 
seen with complaints of a fever, cough, and night sweats.  
The assessment was sinusitis.  X-rays revealed findings 
consistent with left lower lobe pneumonia.  In June 1994, the 
veteran reported that his fever and cough had improved and he 
told his doctors that he would therefore prefer not to take 
any antibiotics.  He was to report back to his doctor if his 
fever returned.  

Another VA X-ray, taken in August 1994, was normal.  VA 
records from November 1994 noted that the veteran's lungs 
were clear to auscultation.  In September 1995, the veteran 
sought private medical treatment for complaints of a chest 
cold.  He denied shortness of breath, and reported a history 
of smoking 15-20 cigarettes a day.  He also reported exposure 
to tuberculosis on two occasions, the second during the Gulf 
War.  Examination of the lungs revealed clear bilateral lower 
lung fields while the upper lung fields produced diffuse 
rhonchi.  The assessment was acute bronchitis.  X-rays showed 
no abnormality of the lungs.  In November 1995, his chest was 
clear to auscultation. 

The veteran underwent a VA general medical examination in 
April 1996.  He complained of shortness of breath and a non-
productive cough with a tightness and burning sensation in 
the chest about once a month, lasting a couple of days.  The 
veteran's lungs were clear to auscultation.  Under the 
heading Diagnosis, the examiner wrote "shortness of breath.  
This is periodic in nature, will await test result - 
normal."  X-rays of the chest revealed no acute 
cardiopulmonary disease.

Private treatment records from July and August 1996 noted 
complaints of chest pain and tightness.  The veteran denied 
any shortness of breath.  His complaints were initially felt 
to be stress-related or cardiac in origin.  After additional 
testing, the treating physician determined that the more 
likely cause was musculoskeletal and tension related, rather 
than cardiac.  Additional private records from July 1997 
noted that the veteran's chest was clear. 

The veteran's wife submitted a statement in January 1997.  
She said that the veteran, on return from the Persian Gulf, 
had a chest infection and a cough, and that he reported that 
he had been treated for a chest infection and pulled muscle 
while in service .  In his January 1998, Notice of 
Disagreement (NOD), the veteran stated that he had been 
exposed to oil well fires and had been billeted in the 
spillway of a chemical plant.   

In September 1998, at his personal hearing, the veteran 
testified that, while stationed in the Persian Gulf, he had 
received treatment for a bad chest cold.  He said that the 
treatment included X-rays of the chest, and that these had 
shown scarring of the lungs.  He also said that he gets 
frequent chest colds, and that he comes down with pneumonia 
every year.  He attributed this to his Persian Gulf service.  

While X-ray findings in the first half of 1994 revealed 
findings consistent with pneumonia, subsequent X-ray studies 
failed to confirm the presence of such findings.  With 
respect to symptoms as cough, chest pain, shortness of 
breath, and fever, these have been attributed to known 
clinical diagnosis such as acute viral infections, sinusitis 
or bronchitis.  As these constitute known clinical diagnoses, 
service connection is not warranted for pneumonia, viral 
infections, sinusitis or bronchitis under 38 C.F.R. § 3.317.  
None of the post-service X-rays of the veteran's lungs shows 
any evidence of scarring.  

The Board finds that the veteran has not met the requirements 
of § 3.317 as no "objective indications of chronic 
disability," including both "signs," in the medical sense of 
objective evidence perceptible to an examining physician, and 
other, non-medical indicators that are capable of independent 
verification, have been identified.  As the Board has found 
that the signs or symptoms complained of by the veteran do 
not meet the test of "objective indications of chronic 
disability," it does not need to reach the issue of whether 
those signs and symptoms have risen to a compensable degree.

Having determined that some of the veteran's complaints have 
resulted in diagnoses, and that the remainder do not meet the 
test for objective indications of a chronic disability, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for service connection for a lung 
disorder with scarring of the lungs, cough, chest pain, 
shortness of breath, and fever, claimed as an undiagnosed 
illness under the provisions of 38 C.F.R. § 3.317.  

As regards the veteran's diagnosed disorders, such as 
pneumonia, viral infections, sinusitis, and bronchitis, the 
Board notes that these were all acute disorders, without 
chronic disablement.  VA compensation, however, is payable 
only for disease or disability productive of chronic 
disability.  38 U.S.C.A. § 1110.  Furthermore, there is no 
competent evidence that such disorders are related to 
service.  While the veteran and his wife maintain that the 
veteran's respiratory disorders, including pneumonia, are 
recurrent conditions and are related to his service, they as 
laypersons, are not competent to provide an opinion requiring 
medical knowledge, such as whether the veteran has a specific 
chronic disease, or whether such disease is related to 
service.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  As 
there is no competent evidence that the veteran suffers from 
a chronic disorder related to service, the preponderance of 
the evidence is against the veteran's claim.

B.  Skin Rash  

In his Application for Compensation, the veteran indicated 
that rashes were related to his Persian Gulf service.  
Service medical records from June 1991 to November 1991 
reported no complaints of, or treatment for, any skin 
disorder.  In his November 1991 South West Asia 
Demobilization/Redeployment Medical Evaluation report, the 
veteran denied having any rash, skin infection or sores.  His 
service separation examination report that same month noted 
no abnormality of the skin and he denied a history of skin 
trouble.  A periodic general medical examination, conducted 
in July 1993 during the veteran's National Guard service, 
reported that the veteran had enlarged lymph nodes, but there 
was no skin rash or other abnormality of the skin, and the 
veteran again denied a history of skin trouble.  

Private treatment records from November 1992 noted that the 
veteran was seen for complaints of a rash all over his trunk 
and legs.  The veteran and other members of his family were 
treated for scabies.  In January 1995, the veteran complained 
of a rash on the leg that would come and go, but indicated 
that at the time of his visit, the rash was no longer 
present.

An April 1996 VA examination report noted that the veteran 
complained of a rash in the palms of the hands, with swelling 
of the hands, occurring approximately twice a month and 
lasting a few hours before disappearing.  Examination of the 
skin was noted to be within normal limits.  Despite the 
absence of clinical findings, under the heading diagnosis, 
the examiner wrote "rash, bilateral hands.  No active 
disease at this time."  

The veteran's wife and his work supervisor submitted 
statements in January 1997.  The veteran's wife stated that 
after the veteran returned from service in the Persian Gulf, 
he suffered from skin rashes and scabies that he passed on to 
herself as well as to their daughter.  The veteran's 
supervisor stated that immediately after his return from 
Desert Storm, the veteran on several occasions had shown him 
rashes on his hands.  

A Private medical evaluation conducted in July 1997 noted 
that veteran's skin was clear.  

At his personal hearing, the veteran testified that, ever 
since his return from the Persian Gulf, he has suffered from 
periodic skin rashes.  He described white pustules around the 
shins and wrists, and said that palms of his hands would 
"turn real red and blotchy."  He said that the redness and 
swelling in his hands would last for only an hour or less and 
that every time he goes to the doctor, the disorder has 
cleared up.  The veteran's wife reiterated the veteran's 
statements, and further indicated that the veteran had seen a 
private physician in 1992 who felt that the disorder might be 
related to the veteran's Persian Gulf service.  The veteran 
indicated that he would submit evidence of this treatment.  

As to scabies, the Board notes that, since this constitutes a 
known clinical diagnosis, service connection is not warranted 
under 38 C.F.R. § 3.317.  Furthermore, as there is no medical 
evidence of scabies in service, and no competent evidence of 
a nexus between post-service scabies and the veteran's period 
of service, the preponderance of the evidence is against the 
veteran's claim for service connection for scabies.  

As to a disorder of the palms, manifested by transient red 
"blotchy" skin and swelling, the Board notes that under 
§ 3.317(a)(2), "objective evidence of a chronic disability" 
includes non-medical indicators that are capable of 
independent verification.  The Board finds that the 
statements from the veteran, his wife and his employer, to 
the effect that the veteran suffers from such a disorder of 
the palms, satisfy the requirement for such independently 
verified non-medical indicators of a disorder.  While they 
are laypersons, all three are competent to testify to 
observable symptoms such as red, swollen and "blotchy" 
palms, but they are not competent to make a diagnosis of the 
symptoms or even to conclude whether a chronic disability 
exists.  Other than in 1992, numerous medical examinations 
have disclosed no objective findings of a dermatological 
disorder affecting the hands or any other part of the 
veteran's body.  As there is no medical evidence of a rash on 
the hands in service and no competent evidence of a current 
disability, the preponderance of the evidence is against a 
claim of service connection for a rash on the hands.  

C.  Hypertension.  

In his October 1995 Application for Compensation, the veteran 
claimed that he developed hypertension in 1991.  

There is no diagnosis of hypertension noted either in the 
veteran's service medical records from his second period of 
service or his service separation examination report.  Nor 
was a diagnosis of hypertension reported in his periodic 
National Guard medical examination in July 1993.  In 
addition, he denied a history of high blood pressure on both 
occasions.  

Private medical records reveal that the veteran was seen on 
four occasions between December 1991 and May 1994.  His blood 
pressure was taken on each occasion, but no diagnosis of 
hypertension was rendered.  

The veteran's September 1994 Persian Gulf Registry 
examination report contained a diagnosis of hypertension.  
Private treatment records from November 1995 contained an 
assessment of high blood pressure.  The veteran was seeking 
treatment for night sweats.  The treating physician stated 
"it appears that [the veteran's high blood pressure] is the 
second elevated pressure here at the office, whether or not 
this has anything to do with this acute problem [night 
sweats] is unknown."  In July 1996, the veteran was seen for 
atypical chest pain and high blood pressure was again noted, 
although hypertension was not diagnosed.  

The veteran reported a history of hypertension during his 
April 1996 VA general examination.  His blood pressure was 
160/100 and the examiner diagnosed hypertension, not 
currently medically treated.  A July 1997 private medical 
evaluation report noted that the veteran had a known history 
of untreated hypertension.

At his personal hearing, the veteran testified that he 
believed that hypertension was related to service because he 
was the only one in his family to have hypertension.  

During his December 1998 VA genitourinary examination, the 
examiner observed that the veteran had high blood pressure 
during the examination, as well as a history of high blood 
pressure, treated by medication.  

The Board notes that, as hypertension is a known clinical 
diagnosis, service connection is not warranted under 
38 C.F.R. § 3.317.  Furthermore, there is no medical evidence 
of hypertension either in service, or present to a 
compensable degree within a year of separation.  Indeed 
hypertension was first diagnosed in September 1994, almost 
three years after separation.  Finally, there is no competent 
medical evidence of a nexus between hypertension and the 
veteran's period of service.  Given the foregoing, the 
preponderance of the evidence is against a claim for service 
connection for hypertension.  

D.  Major Depression

In his October 1995 Application for Compensation, the veteran 
indicated that depression and short term memory loss were 
possibly related to "Gulf Syndrome."  Service medical 
records from the veteran's second period of service noted no 
complaints of, or treatment for, any psychiatric disorder, 
and the veteran's service separation examination report noted 
no psychiatric abnormality.  Furthermore, the veteran denied 
a history of depression or excessive worry, loss of memory or 
amnesia, or nervous trouble of any sort.  In his November 
1991 South West Asia Demobilization/Redeployment Medical 
Evaluation report, the veteran denied having recurring 
thoughts about his experiences during Desert Shield or Desert 
Storm.

The July 1993 periodic National Guard examination report 
noted no psychiatric abnormality.  The veteran again denied a 
history of depression or excessive worry, loss of memory or 
amnesia, or nervous trouble of any sort.  

Private treatment records from July 1995 noted that the 
veteran was admitted to the hospital due to suicidal 
ideation.  The treatment records noted that he had been 
having symptoms of depression "for some time."  In 
discussing the veteran's symptoms, the records repeatedly 
mentioned that he had been coming under increasing stress at 
work.  In addition, family and financial stresses were 
discussed.  The records briefly addressed the veteran's Gulf 
War service and noted that he had not been in a combat role 
and did not have post-traumatic stress disorder (PTSD).  The 
veteran denied any previous history of psychiatric treatment 
or hospitalization, denied any previous suicide attempts, and 
denied any feelings of depression, stating that he merely 
felt tense and stressed.  He was variously diagnosed with 
depression with psychotic features, depressive psychosis - 
moderate, and major depression - moderate.

Private treatment records from October 1995 noted that the 
veteran complained of decreased sleep.  He said that he had 
been on medication since July 1995 and was doing a lot 
better.  The assessment was transient situational disturbance 
versus depression. 

The veteran underwent a VA psychiatric examination in October 
1996.  He reported that his July 1995 hospitalization for 
suicidal ideation had been due to the accumulated effect of 
being unable to sleep.  He said that as his wife was talking 
to him, he became extremely irritated, asked her to stop and 
when she did not, he got a loaded gun and threatened to kill 
her and himself.  He said that he had spent the night at the 
police station and the next five days at the hospital.  He 
had been given antidepressants for three months with 
significant positive results but he did not follow up with 
treatment.  In talking to the VA examiner, the veteran 
discussed his military history but did not indicate that his 
current complaints were related to any incident or aspect of 
his service.  Instead, the examiner reported that the veteran 
said that he "felt like things at work as well as his 
father's illness are adding stresses to his life."  The 
examiner noted that, despite the veteran's complaint of 
memory problems, "his retention and recall were pretty 
good" during the interview.  The examiner's diagnosis was 
major depression.   

In November 1996, the veteran's wife stated that the veteran 
had increasing problems with memory loss due to "depression 
and tensions."  She stated that he had attempted to choke 
her, and subsequently could not remember having done so, that 
he had threatened her with a loaded gun, and that he would 
become angry when he would forget things.  

In August 1997, the veteran received private medical 
treatment from an orthopedic physician.  In discussing the 
veteran's history, the physician wrote "he also has some 
depression due to the Gulf War."  The physician, however, 
did not provide a diagnosis of a psychiatric disorder 
secondary to the veteran's service.  

In his January 1998 NOD, the veteran contended that the VA 
psychiatric examination was too brief and insufficiently 
thorough.  In addition, he maintained that he suffers from 
constant memory loss and, on occasion, he forgets where he is 
or how he got there.  He argued that the only major change in 
his life to account for such symptoms was his Gulf War 
service.  

The veteran testified at his personal hearing that after he 
completed his Persian Gulf Registry examination, including 
the psychological evaluations, "somebody from the VA 
hospital called me and told me that my PTSD was off the scale 
and asked me if I'd come in for more tests.  I said I would, 
but I was never contacted."  He said that this occurred "a 
good year or two before" the earliest diagnosis of major 
depression.  He said that he continues to suffer from 
depression and sleeplessness, and that he would submit more 
recent private treatment records.  

The Board notes that there is no objective medical evidence 
that the veteran suffers from memory loss.  There must be 
medical evidence of a chronic disability claimed as memory 
loss, and there is none in this case.  The VA examiner found 
his memory to be "pretty good."  In addition, as regards 
the veteran's psychiatric disorder, it has been assigned the 
specific diagnosis of major depression.  As the criteria 
under 38 C.F.R. § 3.317 are not met, the preponderance of the 
evidence is therefore against a claim of entitlement to 
service connection for a psychiatric disorder and memory 
loss, claimed as an undiagnosed illness.

Furthermore, there is no medical evidence of major depression 
either in service, or present to a compensable degree within 
a year of separation.  Indeed major depression was first 
diagnosed in July 1995, over three and-a-half years after 
separation.  While the veteran contends that after he 
completed his Persian Gulf Registry examination, "somebody 
from the VA hospital called me and told me that my PTSD was 
off the scale," the Board notes that a claim of service 
connection for PTSD has not been raised by the veteran.  The 
veteran was not involved in combat and no particular stressor 
has been claimed.  Furthermore, a review of the Persian Gulf 
Registry examination report does not indicate that any 
psychiatric examination was conducted, and the medical 
evidence does not reflect a diagnosis of PTSD.  

Finally, the Board notes that there is no competent medical 
evidence of a nexus between major depression and the 
veteran's period of service.  Indeed, the psychiatric 
treatment records focused exclusively on work and family 
stresses as the cause of the disorder.  While the veteran's 
orthopedist, in the course of treating the veteran for an 
unrelated disorder, noted in August 1997 that the veteran 
"has some depression due to the Gulf War," she did not 
indicate that this constituted a psychiatric diagnosis and 
the Board finds that such a notation merely reflects a 
history provided by the veteran.  However, the United States 
Court of Appeals for Veterans Claims (the Court) has held 
that unenhanced reports of a history transcribed by a medical 
professional do not constitute "competent medical 
evidence."  See LeShore v. Brown, 8 Vet. App. 406, 408 
(1995).

In view of the absence of a diagnosis of major depression and 
memory loss in service, and the absence of competent medical 
evidence of the nexus between major depression and memory 
loss and the veteran's service, the preponderance of the 
evidence is against the veteran's claim for service 
connection. 

The veteran has indicated his belief that the VA psychiatric 
examination was too brief and insufficiently thorough.  The 
Board notes that the veteran has not identified any specific 
inadequacies of the examination, and no medical evidence has 
been submitted in support of any contention that the VA 
examinations were inadequate.  The VA examiner reported the 
veteran's complaints, addressed his military and personal 
history, as well as the history of the present illness, and 
assigned a multiaxial assessment.  As noted in Cohen v. 
Brown, 10 Vet. App. 128 (1997), health professionals are 
experts and are presumed to know the requirements applicable 
to their practice and to have taken them into account in 
providing a diagnosis.  Cohen, at 140.  Significantly, no 
medical evidence has been introduced which disagrees with the 
examination findings.  In view of the above, the Board is 
satisfied that the VA psychiatric examination was adequate 
for rating purposes.  

II.  Evaluation of Service-Connected Left Inguinal Hernia 
Repair

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection.  Such an appeal from the initial assignment of a 
disability rating requires consideration of the entire time 
period involved and contemplates staged ratings, where 
warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).  
After reviewing the record, the Board finds that no further 
action is necessary to meet the duty to assist the veteran 
with the development of evidence in connection with his 
claim.  38 U.S.C.A. § 5103 Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) 
(to be codified as amended at 38 U.S.C. § 5103).

Disability evaluations are based on the comparison of 
clinical findings with the relevant schedular criteria.  38 
U.S.C.A. § 1155.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7 
(2000).  When a condition that is not listed in the VA 
Schedule for Rating Disabilities is encountered, VA may rate 
under a closely related disease or injury in which not only 
the functions affected but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2000).  

Under 38 C.F.R. § 4.114, Diagnostic Code 7338, a 
noncompensable evaluation is warranted for an inguinal hernia 
that is small, reducible, or without true hernia protrusion.  
Alternatively, a noncompensable evaluation is warranted for 
an inguinal hernia that is not operated on, but reducible.  A 
10 percent evaluation is warranted for a recurrent 
postoperative inguinal hernia, readily reducible and well 
supported by a truss or a belt.  Under 38 C.F.R. § 4.118, 
Diagnostic Code 7805, scars are to be rated on limitation of 
function of the part affected.  

Service medical records from the veteran's second period of 
service, a month before separation, noted complaints of left 
sided groin pain secondary to heavy lifting.  A month after 
separation, the veteran was diagnosed with left inguinal 
hernia.  Laparoscopic repair of the hernia was performed in 
May 1992.  Approximately three weeks later he was having 
little pain and his physician stated "I have told him he can 
do anything he wants to now."  The July 1993 periodic 
National Guard examination report noted no abnormality of the 
abdomen and viscera.  In November 1994, he complained of a 
one month history of intermittent left groin pain.  He denied 
any feeling of a pop or noticing any palpable bulge.  The 
treating physician reported that there was no feeling of a 
bulge in the inguinal canal and no appreciable inguinal bulge 
with Valsalva.  The assessment was inguinal strain or groin 
strain.  

At his April 1996 VA examination, the veteran complained of 
"some soreness" in his left inguinal area, and said that 
physical activity caused tenderness in the area that would 
last up to 24 hours.  He denied any bulging or recurrence of 
the hernia, however.  The examiner commented that the veteran 
had tenderness to palpation in the lower inguinal area on the 
left.  The diagnosis was status post left inguinal hernia 
repair. 

Based on the above findings, the RO granted service 
connection for left inguinal hernia repair in May 1997, and 
assigned a noncompensable evaluation, effective October 1995.  

The veteran testified that his service-connected hernia 
causes some residual sharp pain in the left groin area, 
generally after being "pretty active."  He denied having to 
hold in the hernia with a truss, but said that he 
occasionally wore a truss to relieve that pain when it was 
bad.  He said that he generally took over-the-counter 
medication, and indicated that his physician had said he did 
not need any additional surgery.  

The veteran was given additional VA examinations in December 
1998.  He complained of occasional burning pain in the groin 
when walking.  The examiner stated that no hernia was noted 
upon examination.  The diagnosis was status post left 
inguinal hernia with no evidence of recurrent hernia, and 
minimal symptoms of occasional, fleeting groin pains.  The 
veteran also was given an examination of his surgical scars.  
He had a 1 cm scar within the umbilicus, and a less than one 
half cm scar in the left lower quadrant.  Both scars were 
described as being not significantly different form the 
surrounding skin.  They were flush with the skin surface, 
with no elevation or depression, they were nonadherent and 
nontender, there was no ulceration, no underlying tissue 
loss, and no disfigurement.  The diagnosis was status post 
left inguinal hernia repair by laparoscope with minimal scars 
with no component of disfiguring [sic].

Following a careful review of the evidence, the Board finds 
by a preponderance of the evidence that the veteran's left 
inguinal hernia repair is manifested by symptoms no more 
severe than small, reducible, inguinal hernia without true 
hernia protrusion.  While the veteran has occasional groin 
pain, particularly upon exertion, and occasionally wears a 
truss to relieve the pain, there is no evidence of any 
protrusion or recurrent hernia, and the veteran stated that 
he did not need the truss to hold in the hernia.  
Accordingly, the preponderance of the evidence is against a 
compensable evaluation under DC 7338.  

The veteran's disability has also been rated under DC 7805, 
which relates to limitation of function of a body part due to 
scarring.  The Board notes that there is no indication that 
the post-operative scars result in any limitation of 
function, and therefore the preponderance of the evidence is 
against a compensable evaluation under DC 7805.  The 
veteran's scars may also be evaluated by analogy to 
disfiguring scars of the head, face, or neck.  Under DC 7800, 
a noncompensable evaluation is warranted for disfiguring 
scars of the head, face, or neck that are slight and a 10 
percent evaluation is warranted for moderately disfiguring 
scars of the head, face, or neck.  However, as the recent VA 
examiner found that the veteran's scars were not disfiguring, 
the preponderance of the evidence is against a compensable 
evaluation under DC 7800.

Also for consideration are DCs 7803 and 7804.  Under DC 7803, 
a 10 percent evaluation is warranted for superficial scars 
that are poorly nourished, with repeated ulcerations.  Under 
DC 7804, a 10 percent evaluation is warranted for superficial 
scars that are tender and painful on objective demonstration.  
As the medical evidence does not indicate that the veteran's 
scars are poorly nourished, with repeated ulcerations, or are 
objectively tender and painful, the Board finds that the 
preponderance of the evidence is against compensable 
evaluations under either DC 7803 or DC 7804.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



ORDER

Entitlement to service connection for a lung disorder, with 
scarring of the lungs, cough, chest pain, shortness of 
breath, and fever, to include as due to an undiagnosed 
illness, is denied. 

Entitlement to service connection for chronic skin rashes, 
including scabies, to include as due to an undiagnosed 
illness is denied. 

Entitlement to service connection for hypertension, to 
include as due to an undiagnosed illness, is denied.  

Entitlement to service connection for major depression, with 
memory loss, to include as due to an undiagnosed illness, is 
denied.

Entitlement to a compensable evaluation for left inguinal 
hernia repair is denied. 


REMAND

The veteran has stated that sleeplessness was incurred in 
1991.  Private treatment records from October 1995 noted that 
the veteran complained of decreased sleep.  He said that he 
had been on medication since July 1995 and was doing a lot 
better.  The assessment was transient situational disturbance 
versus depression.  In July 1996 his complaints consisted of 
snoring and feeling tired during the day.  The assessment was 
probable sleep apnea.  During his VA psychiatric examination 
in October 1996, the veteran reported that his July 1995 
psychiatric hospitalization had been due to the accumulated 
effect of being unable to sleep. 

In his January 1998 NOD, the veteran stated that "my sleep 
patterns remain terrible," and that "any reasonable person 
would understand that sleep deprivation can cause personality 
disorders."  At his personal hearing, the veteran testified 
that he continues to suffer from sleeplessness and the 
veteran's wife has testified that the veteran wakes up a lot 
at night.  In view of the statements by the veteran and his 
wife that he suffers from sleeplessness, the Board finds that 
the veteran has satisfied the criteria of objective evidence 
of a chronic disability.  The Board is of the opinion that 
additional development is necessary to determine whether the 
veteran suffers from chronic sleeplessness due to an 
undiagnosed illness.  

The veteran contends that he suffers from night sweats and 
body odors stemming from his Persian Gulf service.  A 
periodic general medical examination, conducted in July 1993 
during the veteran's National Guard service, revealed that 
the veteran reported a history of various symptoms, including 
night sweats, since leaving Saudi Arabia.  During the 
veteran's VA Persian Gulf Registry examination in September 
1994, his complaints included night sweats, but the 
examination report did not offer any diagnosis related to 
that complaint.  Private records from November 1995 reported 
that the veteran complained of a peculiar odor on his sheets 
and bedclothes from increased perspiration at night ever 
since returning from the Persian Gulf.  The treating 
physician was unable to offer any specific diagnosis.  During 
his April 1996 VA general examination, the veteran complained 
of night sweats with an unpleasant odor.  No disorder was 
diagnosed.  At his personal hearing, the veteran and his wife 
testified that, ever since his return from the Persian Gulf, 
the veteran has suffered from night sweats, and that these 
cause an offensive odor to permeate his bedclothes.  The 
Board is of the opinion that additional development is 
necessary to determine whether the veteran suffers from a 
chronic disorder manifested by night sweats and an offensive 
odor, as due to an undiagnosed illness.

The veteran reported a history of frequent, severe headaches 
at a periodic general medical examination, conducted in July 
1993 during his National Guard service.  He complained of 
frequent vascular headaches, with visual disturbances, 
followed by nausea, vomiting and a throbbing pain, during his 
VA Persian Gulf Registry examination in September 1994.  A VA 
neurologist noted in November 1994 that the headaches were 
likely stress-related.  Private psychiatric treatment records 
from July 1995 noted that the veteran reported a history of 
migraine headaches that he described as severe and chronic.  
In September 1996 he complained of early morning headaches, 
in addition to other symptoms.  The assessment was probable 
sleep apnea.  During his personal hearing, the veteran 
testified that he first began getting headaches while in the 
Persian Gulf.  He said that the headaches occur every four to 
six weeks, and that they make him nauseous, and make it 
"hard to hear, hard to see, hard to concentrate." 

The Board notes that the April 1996 VA examination did not 
address the veteran's complaints of headaches.  The Board is 
of the opinion that additional development is therefore 
necessary to determine whether the veteran suffers from a 
chronic disorder manifested by headaches, as due to an 
undiagnosed illness.

In May 1997, the RO granted service connection for Osgood-
Schlatter's disease of the left and right knees, and assigned 
a 10 percent evaluation for each knee.  In his January 1998 
NOD, the veteran stated that he wished to appeal some of the 
decisions made by the RO in May 1997.  He then identified by 
number the rating decision that granted service connection 
for both knees.  Furthermore, in his March 1998 Substantive 
Appeal, the veteran stated that he wished to "appeal all 
decisions."  

The Board finds that the veteran has perfected an appeal of 
the assigned ratings for service-connected Osgood-Schlatter's 
disease of the left and right knees.  Indeed, the February 
1998 Statement of the Case addressed this claim and the RO 
provided the veteran with the applicable rules and 
regulations concerning such a claim.  During his personal 
hearing, however, the veteran was erroneously led to believe 
that since service connection had been granted, the issue was 
closed and there was no need for him to provide any testimony 
on the matter.  In view of the fact that the veteran did 
perfect an appeal, the Board finds that the veteran should be 
provided another opportunity to provide testimony on the 
issue of the initial ratings to be assigned service-connected 
Osgood-Schlatter's disease of the left knee and Osgood-
Schlatter's disease of the right knee, should he so desire.

Accordingly, this case is remanded for the following action:

1.  The veteran should be afforded VA 
examinations by the appropriate 
specialist(s) to determine whether the 
veteran suffers from the following 
disorders, whether due to a diagnosed or 
an undiagnosed illness: a chronic 
disorder manifested by sleeplessness; a 
chronic disorder manifested by night 
sweats and an offensive odor; 
chronic headaches.  If the veteran does 
have any of these disorders, the 
examiner(s) is/are requested to state 
whether it is at least as likely as not 
that any such disorder is related to the 
veteran's service.  The claims folder 
should be made available to the 
examiner(s) for review before the 
examination.  

2.  The veteran should be afforded the 
opportunity to provide oral testimony 
before the RO on the issues of 
entitlement to an evaluation in excess of 
10 percent for Osgood-Schlatter's disease 
of the left knee, and entitlement to an 
evaluation in excess of 10 percent for 
Osgood-Schlatter's disease of the right 
knee.  

3.  Following completion of the above 
action, the RO should again review the 
claim.  If any of the benefits sought on 
appeal are not granted, the veteran and 
his representative should be furnished a 
supplemental statement of the case, and 
be afforded an opportunity to respond 
before the record is returned to the 
Board for further review.


The purpose of this REMAND is to provide the veteran due 
process, and to conduct additional development.  The Board 
does not intimate any opinion as to the merits of the case, 
either favorable or unfavorable, at this time.  The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board





has remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.




		
	BRUCE KANNEE 
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 24 -


- 1 -


